

114 S2681 IS: San Juan County Settlement Implementation Act of 2016
U.S. Senate
2016-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2681IN THE SENATE OF THE UNITED STATESMarch 15, 2016Mr. Heinrich (for himself and Mr. Udall) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo authorize the Secretary of the Interior to retire coal preference right lease applications for
			 which the Secretary has made an affirmative commercial quantities
			 determination, to substitute certain land selections of the Navajo Nation,
			 to designate certain wilderness areas, and for other purposes.
	
 1.Short titleThis Act may be cited as the San Juan County Settlement Implementation Act of 2016. 2.Exchange of coal preference right lease applications (a)DefinitionsIn this section:
 (1)Bidding rightThe term bidding right means an appropriate legal instrument or other written documentation, including an entry in an account managed by the Secretary, issued or created under subpart 3435 of title 43, Code of Federal Regulations, that may be used—
 (A)in lieu of a monetary payment for a bonus bid for a coal lease sale under the Mineral Leasing Act (30 U.S.C. 181 et seq.); or
 (B)as a monetary credit against any rental or royalty payments due under any Federal coal lease. (2)SecretaryThe term Secretary means the Secretary of the Interior.
 (b)AuthorizationThe Secretary may retire any coal preference right lease application for which the Secretary has made an affirmative commercial quantities determination—
 (1)by issuing bidding rights in exchange for relinquishment of the coal preference right lease application; and
 (2)notwithstanding any other provision of law, by making a payment to the relevant State in an amount equal to 50 percent of the dollar amount of any bidding right subsequently used in lieu of any monetary payment of a bonus in a coal lease sale or of rental or royalty under a Federal coal lease.
 (c)Source of PaymentsThe Secretary shall make payments under subsection (b) from amounts that would otherwise be deposited in the Treasury as miscellaneous receipts under section 35(a) of the Mineral Leasing Act (30 U.S.C. 191(a)).
 (d)Treatment of PaymentsA payment to a State under this section shall be treated as a payment under section 35(a) of the Mineral Leasing Act (30 U.S.C. 191(a)).
			(e)Transferability; Limitation
 (1)TransferabilityA bidding right issued under this section shall be fully transferable to any other person. (2)Notification of SecretaryA person who transfers a bidding right shall notify the Secretary of the transfer by any method determined to be appropriate by the Secretary.
				(3)Effective period
 (A)In generalA bidding right issued under this section shall terminate on the expiration of the 5-year period beginning on the date the bidding right is issued.
 (B)Tolling of periodThe 5-year period described in subparagraph (A) shall be tolled during any period in which exercise of the bidding right is precluded by temporary injunctive relief granted under, or administrative, legislative, or judicial suspension of, the Federal coal leasing program.
					3.Certain land selections of the Navajo Nation
 (a)Cancellation of certain selectionsThe land selections made by the Navajo Nation pursuant to Public Law 93–531 (commonly known as the Navajo-Hopi Land Settlement Act of 1974) (25 U.S.C. 640d et seq.) that are depicted on the map entitled Navajo-Hopi Land Settlement Act Selected Lands and dated April 2, 2015, are canceled.
			(b)Authorization for new selection
 (1)In generalSubject to paragraphs (2) and (3), the Navajo Nation may make new land selections in accordance with the Act referred to in subsection (a) to replace the land selections canceled under that subsection.
 (2)ExclusionsThe following land shall not be eligible for selection under paragraph (1): (A)Land within a unit of the National Landscape Conservation System.
 (B)Land within— (i)the Glade Run Recreation Area;
 (ii)the Fossil Forest Research Natural Area; (iii)the North Road Area of Critical Environmental Concern;
 (iv)the Pierre’s Site Area of Critical Environmental Concern; or (v)the Ah-shi-sle-pah Road Area of Critical Environmental Concern.
 (C)Any land subject to a lease or contract under the Mineral Leasing Act (30 U.S.C. 181 et seq.) or the Act of July 31, 1947 (commonly known as the Materials Act of 1947) (30 U.S.C. 601 et seq.), as of the date of the selection.
					(3)Equal value
 (A)In generalNotwithstanding the acreage limitation in the second proviso of section 11(c) of Public Law 93–531 (commonly known as the Navajo-Hopi Land Settlement Act of 1974) (25 U.S.C. 640d–10(c)), the value of the land selected under paragraph (1) and the land subject to selections cancellation under subsection (a) shall be equal, based on appraisals conducted under subparagraph (B).
 (B)AppraisalThe value of the land selected under paragraph (1) and the land subject to selections canceled under subsection (a) shall be determined by an appraisal conducted in accordance with—
 (i)the Uniform Appraisal Standards for Federal Land Acquisitions; and (ii)the Uniform Standards of Professional Appraisal Practice.
 (4)WithdrawalAny land selected by the Navajo Nation under paragraph (1) shall be withdrawn from disposal, leasing, and development until the date on which the selected land is placed into trust for the Navajo Nation.
 (c)BoundaryFor purposes of this section and the Act referred to in subsection (a), the present boundary of the Navajo Reservation is depicted on the map entitled Navajo Nation Boundary and dated November 16, 2015.
			4.Designation of Ah-shi-sle-pah Wilderness
 (a)In generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the approximately 7,242 acres of land as generally depicted on the map entitled San Juan County Wilderness Designations and dated April 2, 2015, is designated as wilderness and as a component of the National Wilderness Preservation System, which shall be known as the Ah-shi-sle-pah Wilderness (referred to in this section as the Wilderness).
			(b)Management
 (1)In generalSubject to valid existing rights, the Wilderness shall be administered by the Director of the Bureau of Land Management in accordance with this section and the Wilderness Act (16 U.S.C. 1131 et seq.), except that any reference in that Act to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act.
				(2)Adjacent management
 (A)In generalCongress does not intend for the designation of the Wilderness to create a protective perimeter or buffer zone around the Wilderness.
 (B)Nonwilderness activitiesThe fact that nonwilderness activities or uses can be seen or heard from areas within the Wilderness shall not preclude the conduct of the activities or uses outside the boundary of the Wilderness.
 (3)Incorporation of acquired land and interests in landAny land or interest in land that is within the boundary of the Wilderness that is acquired by the United States shall—
 (A)become part of the Wilderness; and (B)be managed in accordance with—
 (i)the Wilderness Act (16 U.S.C. 1131 et seq.); (ii)this section; and
 (iii)any other applicable laws. (4)GrazingGrazing of livestock in the Wilderness, where established before the date of enactment of this Act, shall be allowed to continue in accordance with—
 (A)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and (B)the guidelines set forth in the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 5487 of the 96th Congress (H. Rept. 96–617).
 (c)Release of wilderness study areasCongress finds that, for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the land within the Ah-shi-sle-pah Wilderness Study Area not designated as wilderness by this section has been adequately studied for wilderness designation and is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)).
			5.Expansion of Bisti/De-Na-Zin Wilderness
 (a)In generalThere is designated as wilderness and as a component of the National Wilderness Preservation System certain Federal land comprising approximately 2,250 acres, as generally depicted on the map entitled San Juan County Wilderness Designations and dated April 2, 2015, which is incorporated in and shall be considered to be a part of the Bisti/De-Na-Zin Wilderness.
 (b)AdministrationSubject to valid existing rights, the land designated as wilderness by subsection (a) shall be administered by the Director of the Bureau of Land Management (referred to in this section as the Director), in accordance with—
 (1)the Wilderness Act (16 U.S.C. 1131 et seq.), except that any reference in that Act to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act; and
 (2)the San Juan Basin Wilderness Protection Act of 1984 (Public Law 98–603; 98 Stat. 3155; 110 Stat. 4211).
				(c)Adjacent management
 (1)In generalCongress does not intend for the designation of the land as wilderness by subsection (a) to create a protective perimeter or buffer zone around that land.
 (2)Nonwilderness activitiesThe fact that nonwilderness activities or uses can be seen or heard from areas within the land designated as wilderness by subsection (a) shall not preclude the conduct of the activities or uses outside the boundary of that land.
 (d)Incorporation of acquired land and interests in landAny land or interest in land that is within the boundary of the land designated as wilderness by subsection (a) that is acquired by the United States shall—
 (1)become part of the Bisti/De-Na-Zin Wilderness; and (2)be managed in accordance with—
 (A)the Wilderness Act (16 U.S.C. 1131 et seq.); (B)the San Juan Basin Wilderness Protection Act of 1984 (Public Law 98–603; 98 Stat. 3155; 110 Stat. 4211);
 (C)this section; and (D)any other applicable laws.
 (e)GrazingGrazing of livestock in the land designated as wilderness by subsection (a), where established before the date of enactment of this Act, shall be allowed to continue in accordance with—
 (1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and (2)the guidelines set forth in the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 5487 of the 96th Congress (H. Rept. 96–617).